DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-9 and 16-19 are pending in the instant invention.  According to the Amendments to the Claims, filed August 20, 2021, claims 10-15 were cancelled and claims 16-19 were added.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/830,626, filed April 8, 2019.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on August 20, 2021, is acknowledged: a) Group I - claims 1-9 and 16-19; and b) substituted heterocycle of Formula I - p. 44, Example 14A/B, shown to the right below, and hereafter referred to as 4-(8-amino-1-oxo-5-phenethylhexahydro-1H-pyrrolo[1,2-a][1,4]diazepin-2(3H)-yl)-5-((3,4-dichlorobenzyl)amino)-5-oxopentanoic acid, where A is shown to the left; R1 = -NR5R6, wherein R5 = -H and R6 = -H; R2 = -(CH2)2Ph; R3 = -CH2Ph, wherein Ph is substituted, at C-3 and C-4, with -Cl; R4 = -(CH2)2C(O)OH; and X = -C(O)NR5-, wherein R5 = -H.  Claims 1-7 and 16-19 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Thus, a first Office action and prosecution on the merits of claims 1-9 and 16-19 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted heterocycles of the Formula I.
	The following title is suggested: SUBSTITUTED HETEROCYCLES AS TREX1 INHIBITORS.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of Formula I:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

I
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
;

	X is -C1-C6 alkylene-NR5C(O)-, -C1-C6 alkylene-NR5S(O)2-, -C(O)NR5-, -C(O)NR5S(O)2-, or 5-membered heteroarylene, wherein the 5-membered heteroarylene contains at least 1 nitrogen heteroatom;
	R1 is C1-C6 alkylene-NR5R6 or NR5R6;
	R2 is C1-C6 alkyl, C1-C6 alkylene-O-C6-C10 aryl, C1-C6 alkylene-O-5- to 10-membered heteroaryl, C1-C6 alkylene-S-C6-C10 aryl, C1-C6 alkylene-S-5- to 10-membered heteroaryl, C1-C6 alkylene-S(O)-C6-C10 aryl, C1-C6 alkylene-S(O)-5- to 10-membered heteroaryl, C1-C6 alkylene-S(O)2-C6-C10 aryl, C1-C6 alkylene-S(O)2-5- to 10-membered heteroaryl, C1-C6 alkylene-C6-C10 aryl, or C1-C6 alkylene-5- to 10-membered heteroaryl, wherein any C6-C10 aryl or 5- to 10-membered heteroaryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C3-C6 cycloalkyl, C1-C6 alkylene-C6-C10 aryl, C1-C6 alkylene-5- to 10-membered heteroaryl, or C6-C10 aryl, wherein any C3-C6 cycloalkyl, C6-C10 aryl, or 5- to 10-membered heteroaryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl;
	R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CN, C(O)NR8R9, C(O)NR8S(O)2R9, C(O)NR8S(O)2NR28R29, C(O)OH, NR8R9, NR28C(O)NR8R9, NR28C(O)NR8S(O)2R9, NR8S(O)2R9, OH, ONR8R9, SR9, S(O)R9, S(O)2R9, S(O)2NR8R9, S(O)2OH, C6-C10 aryl, and 5- to 10-membered heteroaryl, wherein the 5- to 10-membered heteroaryl contains at least 1 nitrogen heteroatom, and further wherein any C6-C10 aryl or 5- to 10-membered heteroaryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	each R5 is independently H, C1-C6 alkyl, or C1-C6 haloalkyl;
	each R6 is independently H, C1-C6 alkyl, C1-C6 haloalkyl, or C(O)R7;
	each R7 is independently C1-C6 alkyl or OC1-C6 alkyl;
	each R8 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, C(O)C1-C4 alkyl, OC1-C4 alkyl, or OC1-C4 haloalkyl;
	each R9 is independently H, C1-C4 alkyl, OH, OC1-C4 alkyl, C3-C6 cycloalkyl, or C6-C10 aryl, wherein each C1-C4 alkyl, OC1-C4 alkyl, C3-C6 cycloalkyl, and C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	each R28 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, OC1-C4 alkyl, or OC1-C4 haloalkyl; and
	each R29 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, OC1-C4 alkyl, or OC1-C4 haloalkyl.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	X is -C1-C6 alkylene-NR5C(O)-, -C(O)NR5-, -C(O)NR5S(O)2-, or 5-membered heteroarylene, wherein the 5-membered heteroarylene contains at least 1 nitrogen heteroatom;
	R2 is C1-C6 alkyl, C1-C6 alkylene-O-C6-C10 aryl, C1-C6 alkylene-S-C6-C10 aryl, C1-C6 alkylene-S(O)-C6-C10 aryl, C1-C6 alkylene-S(O)2-C6-C10 aryl, or C1-C6 alkylene-C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C6-C10 aryl, C1-C6 alkylene-5- to 10-membered heteroaryl, or C6-C10 aryl, wherein the C6-C10 aryl or 5- to 10-membered heteroaryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl;
	R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CN, C(O)NR8R9, C(O)OH, OH, C6-C10 aryl, and 5-membered heteroaryl, wherein the 5-membered heteroaryl contains at least 1 nitrogen heteroatom, and further wherein any C6-C10 aryl or 5-membered heteroaryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	each R8 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl; and
	each R9 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	X is -C1-C6 alkylene-NR5C(O)-, -C(O)NR5-, or 5-membered heteroarylene, wherein the 5-membered heteroarylene contains at least 1 nitrogen heteroatom;
	R2 is C1-C6 alkyl, C1-C6 alkylene-O-C6-C10 aryl, C1-C6 alkylene-S-C6-C10 aryl, or C1-C6 alkylene-C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C6-C10 aryl, C1-C6 alkylene-5-membered heteroaryl, or C6-C10 aryl, wherein the C6-C10 aryl or 5-membered heteroaryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl;
	R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CN, C(O)NR8R9, C(O)OH, OH, C6-C10 aryl, and 5-membered heteroaryl, wherein the 5-membered heteroaryl contains at least 1 nitrogen heteroatom, and further wherein any C6-C10 aryl or 5-membered heteroaryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	each R8 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl; and
	each R9 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	X is -C1-C6 alkylene-NR5C(O)- or -C(O)NR5-;
	R2 is C1-C6 alkyl, C1-C6 alkylene-O-C6-C10 aryl, or C1-C6 alkylene-C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C6-C10 aryl, or C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl;
	R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CN, C(O)NR8R9, C(O)OH, OH, and C6-C10 aryl, wherein any C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	each R8 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl; and
	each R9 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	X is -C1-C6 alkylene-NR5C(O)- or -C(O)NR5-;
	R2 is C1-C6 alkyl or C1-C6 alkylene-C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C6-C10 aryl, or C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl;
	R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of C(O)NR8R9, C(O)OH, OH, and C6-C10 aryl, wherein any C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	each R8 is independently H, C1-C4 alkyl, or C1-C4 haloalkyl; and
	each R9 is independently H, C1-C4 alkyl, or C1-C4 haloalkyl.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	X is -C(O)NR5-;
	R1 is NR5R6;
	R2 is C1-C6 alkyl or C1-C6 alkylene-C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, and OH;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C6-C10 aryl, or C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, and OH;
	R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of C(O)OH, OH, and C6-C10 aryl, wherein any C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, and OH;
	each R5 is independently H or C1-C6 alkyl;
	R6 is H, C1-C6 alkyl, or C(O)R7; and
	R7 is C1-C6 alkyl or OC1-C6 alkyl.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, alone or in combination with another therapeutic agent.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 8, wherein the other therapeutic agent is selected from the group consisting of an anti-cancer agent, an anti-viral compound, an adjuvant, an antigen, a biotherapeutic agent, a cell transfected with a gene encoding, immune stimulating cytokine, a checkpoint inhibitor, a chemotherapeutic agent, a cytotoxic agent, an immunogenic agent, an immunomodulatory cell line, a lipid, a liposome, and a peptide.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 3, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	X is -C(O)NR5-;
	R1 is NR5R6;
	R2 is C1-C6 alkylene-C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, and OH;
	R3 is C1-C6 alkylene-C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, and OH;
	R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of C(O)OH, OH, C6-C10 aryl, and 5-membered heteroaryl, wherein the 5-membered heteroaryl contains at least 1 nitrogen heteroatom, and further wherein any C6-C10 aryl or 5-membered heteroaryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	each R5 is independently H or CH3; and
	R6 is H, or C1-C6 alkyl.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 16, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 17, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is substituted with 1 substituent selected from the group consisting of C(O)OH and 5-membered heteroaryl, wherein the 5-membered heteroaryl contains at least 1 nitrogen heteroatom, and further wherein the 5-membered heteroaryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl.

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 18, wherein the compound is selected from the group consisting of:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
; and

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Substituted heterocycles of the Formula I, and solvates and/or prodrugs thereof


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
	Claims 1-9 and 16-18 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted heterocycles of the Formula I, where Formula I is as shown to the right, does not reasonably provide enablement for (i) substituted heterocycles of the Formula I, where Formula I is not as shown to the right above; and (ii) solvates and/or prodrugs of substituted heterocycles of the Formula I, respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  (i) Substituted heterocycles of the Formula I, where Formula I is not as shown to the right above; and (ii) solvates and/or prodrugs of substituted heterocycles of the Formula I, respectively, as recited in claim 1, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use (i) substituted heterocycles of the Formula I, where Formula I is not as shown to the right above; and (ii) solvates and/or prodrugs of substituted heterocycles of the Formula I, respectively.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted heterocycles of the Formula I, shown to the right below, as well as the myriad of potential solvates and/or prodrugs formulated from these substituted heterocycles of the Formula I, shown to  the right, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted heterocycles of the Formula I, shown to the right above, and solvates and/or prodrugs thereof, respectively, and the pharmacokinetic behavior of these substances as three prime repair exonuclease 1 (TREX1) inhibitors;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 20/210032 provides a synthesis of the instantly recited substituted heterocycles of the Formula I {Huang, et al. WO 20/210032, 2020};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s (i) substituted heterocycles of the Formula I, where Formula I is not as shown to the right above; and (ii) solvates and/or prodrugs of substituted heterocycles of the Formula I, respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Examples, on pages 34-53 of the instant specification, and Huang, et al. in WO 20/210032, whether the instantly recited (i) substituted heterocycles of the Formula I, where Formula I is not as shown to the right above; and (ii) solvates and/or prodrugs of substituted heterocycles of the Formula I, respectively, are enabled.  Likewise, the following excerpt is taken from Dörwald, which has relevance to the synthesis of (i) substituted heterocycles of the Formula I, where Formula I is not as shown to the right above (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

	Next, the following excerpt is taken from Vippagunta, et al., with respect to the synthesis of solvates of substituted heterocycles of the Formula I, respectively (Vippagunta, et al.  Advanced Drug Delivery Reviews, 48, 2001, 18):

		Predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds.  Certain molecular shapes and features favor the formation of crystals without solvent; these compounds tend to be stabilized by efficient packing of molecules in the crystal lattice, whereas other crystal forms are more stable in the presence of water and/or solvents.  There may be too many possibilities so that no computer programs are currently available for predicting the crystal structures of hydrates and solvates.

	Moreover, the following excerpt is taken from Burger’s, with respect to the synthesis of prodrugs of heterocycles of the Formula I (Wolff, Manfred E., Ed. Burger’s Medicinal Chemistry and Drug Discovery - Fifth Edition, Volume 1: Principles and Practice, New York: John Wiley & Sons, 1994, 975-977):

		The design of prodrugs in a rational manner requires that the underlying causes which necessitate or stimulate the use of the prodrug approach be defined and clearly understood.  It may then be possible to identify the means by which the difficulties can be overcome.  The rational design of the prodrug can thus be divided into three basic steps: (1) identification of the drug delivery problem; (2) identification of the physiochemical properties required for optimal delivery; and (3) selection of a prodrug derivative that has the proper physiochemical properties and that will be cleaved in the desired biological compartment.
		The difficulty of extrapolating data from animal to humans encountered during toxicokinetic and toxicologic studies with drugs is amplified with prodrugs, since not only metabolism of the active moiety might differ, but also its availability from the prodrug.  As a matter of fact, there is presently no published rational for the conduct of animal and human pharmacokinetic programs during prodrug research and development.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (i) substituted heterocycles of the Formula I, where Formula I is not as shown to the right above; and (ii) solvates and/or prodrugs of substituted heterocycles of the Formula I, respectively;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted heterocycles of the Formula I, where Formula I is as shown to the right above; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited (i) substituted heterocycles of the Formula I, where Formula I is not as shown to the right above; and (ii) solvates and/or prodrugs of substituted heterocycles of the Formula I, respectively.  The specification lacks working examples of (i) substituted heterocycles of the Formula I, where Formula I is not as shown to the right above; and (ii) solvates and/or prodrugs of substituted heterocycles of the Formula I, respectively.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, and/or a solvate and/or prodrug thereof, is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited (i) substituted hetero-cycles of the Formula I, where Formula I is not as shown to the right above; and (ii) solvates and/or prodrugs of substituted heterocycles of the Formula I, respectively.  Thus, it is unclear, based on the guidance provided by the specification, whether a solvate of a substituted heterocycle of the Formula I, such as 4-(8-amino-1-oxo-5-phenethylhexahydro-1H-pyrrolo[1,2-a][1,4]diazepin-2(3H)-yl)-5-((3,4-dichloro-benzyl)amino)-5-oxopentanoic acid dihydrate, shown to the left above, is either synthetically feasible or possesses utility as a three prime repair exonuclease 1 (TREX1) inhibitor.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (i) substituted hetero-cycles of the Formula I, where Formula I is not as shown to the right above; and (ii) solvates and/or prodrugs of substituted heterocycles of the Formula I, respectively, is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 7 is rejected under 35 U.S.C. § 112(b) as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
	The inventor or joint inventor should note that claim 7 recites the limitation, The compound, stereoisomer, tautomer, pharmaceutically acceptable salt, solvate or prodrug of claim 1, wherein the compound is selected from a compound set forth in the examples, which does not comply with 35 U.S.C. § 112(b).
	Similarly, the inventor or joint inventor should further note that [T]he specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as his, her or their invention.  Claims in utility inventions that define the invention entirely by reference to the specification and/or drawings, so-called omnibus or formal claims, while perhaps once accepted in American patent practice, are properly rejected under 35 U.S.C. § 112(b) as failing to particularly point out and distinctly claim the invention.  {See Ex parte Fressola, 27 USPQ2d 1608; MPEP § 2173.05(r); and MPEP § 706.03(d)}.
	The examiner suggests incorporating the respective structures of the Examples into the claim, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624